DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 30, 2021.

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/US2019/040022, being filed on June 29, 2019.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed July 31, 2018, as Application No. 62/712,939.




Information Disclosure Statement
The information disclosure statement filed January 24, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on January 24, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glew et al (Pub Num 2016/0133355, herein referred to as Glew).  Glew discloses a communications cable (Figs 1-29) that allows for great flexibility in forming the cable that can meet stringent cabling standards (Paragraph 35).  Specifically, with respect to claim 1, Glew discloses a communications cable (Fig 4) comprising a first insulated conductor (located at 160D, top left 131) and a second insulated conductor (located at 160D, top right 131), wherein said first insulated conductor (located at 160D, top left 131) is twisted with said second insulated conductor (located at 160D, top right .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glew (Pub Num 2016/0133355) in view of Cobb, Jr et al (Pub Num 2017/0154710, herein referred to as Cobb).  Glew discloses a communications cable (Figs 1-29) that allows for great flexibility in forming the cable that can meet stringent cabling standards (Paragraph 35), as disclosed above with respect to claim 1.  Specifically, with respect to claim 3, Glew discloses that the strength members include nonflammable materials that may include one or more materials selected from the group consisting of aluminum tri-hydrate (ATH), talc, and magnesium hydroxide (Paragraph 158).
	However, Glew doesn’t necessarily disclose the strength members comprising glass beads (claim 3).
	Cobb teaches a communication cable (Figs 1-25) that enhances one or more performance and/or manufacturing characteristics such as reducing insertion loss, matching impedance, reducing propagation delay and/or balancing delay skew between twisted pairs, while also improving flexibility, reducing weight, reducing cable diameter, reducing smoke emitted in the event of a fire, and enabling less costly production of the cable (Paragraph 9).  Specifically, with respect to claim 3, Cobb teaches a cable (31, Fig 4) comprising first, second, third, and fourth twisted pairs (33, 34, 35, 36) surrounded by 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Glew to comprise the dielectric material forming the insulation, jacket, and separator to also comprise glass beads as a flame retardant material as taught by Cobb because Cobb teaches that such a configuration provides a communication cable (Figs 1-25) that enhances one or more performance and/or manufacturing characteristics such as reducing insertion loss, matching impedance, reducing propagation delay and/or balancing delay skew between twisted pairs, while also improving flexibility, reducing weight, reducing cable diameter, reducing smoke emitted in the event of a fire, and enabling less costly production of the cable (Paragraph 9) and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various communication cables.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 22, 2021